                  Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 1 of 21
                                                                                                                   UND

                                                       or Other Reliable Elestronis Means
                                                                                                                                                  ee
                                     UurBn Srarps Drsrrucr                                           CoURT                             A(rG"t"si*'*W'
                                                                        for the
                                                             District of New Mexico

                 In the Matter of the Search      of
         (BrieJly describe the property lo be searched
          or idenlify the person by name and address)

   THE CELLULAR TELEPHONE ASSIGNED CALL
                                                                                            caseNo'
                                                                                                       2o-rn 8-                        te$
            NUMBER (505) 569-3966


    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifu the person or desuibe the
property to be searched and give ils localion):



located in the                                    District   of             New Mexico                      , there is now concealed (identify the
person or describe the property lo be seized)i




             The basis for the search under Fed, R. Crim. P. 41(c) is (checkoneormore)i
                   d evidence of a crime;
                   d contraband, fruits of crime, or other items illegally possessed;
                   d property designed for use, intended for use, or used in committing a crime;
                   0 a person to be anested or a person who is unlawfully restrained.
             The search is related to a violation of:
               Code Section                                                                 Offense Descriplion
        21   u,s.c. s 841                         Distribution of, and possession with intent to distribute, controlled substances
        21   u.s.c. s 846                         Conspiracy


         The application is based on these facts:
        The affidavit of Special Agent Gillian Polinko is incoroprated herein by reference. AUSA Peter J. Eicker has
        approved this search warrant.

             d   Continued on the attached sheet.
             d   Delayed notice   of       days (give exact ending date if more than           30   days:   1211712020             /   is requested under
                 l8 U.S.C. $ 3103a, the basis of which is set forth on the

                                                                                                         Applicanl's signature

                                                                                                    Special Agent Gillian Polinko
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4. I by



Date:
                                                                                                                  's   signalure

City and 51319; Albuquerque, New Mexico                                           Steven C. Yarbrough, United                           Magistrate Judge
                                                                                                         Printed name and tille
       Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 2 of 21




                         IN THE UNITED STATES DISTzuCT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 IN THE MATTER OF THE SEARCH                       Case No.
 OF THE CELLULAR TELEPHONE
 ASSIGNED CALL NUMBER
 (s05) s6e-3966                                    Filed Under Seal

                             AFFIDAVIT IN SUPPOR,T OF
                      AN APPLICATI9N T'OR A SEARCH WARRANT

       I, Gillian M. Polinko, Special Agent of the Drug Enforcement Administration (DEA),

being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1,     I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. $ 2703(cXl)(A) for information about the location

of the cellular telephone assigned telephone number (505) 569-3966 ("Montoya Phone 1"), which

is subscribed to Mikayla Montoya, at 915 Old Mill Drive NW, Albuquerque, New Mexico

("NM"), whose service provider is T-Mobile, a wireless telephone service provider with

headquarters at 4 Sylvan Way, Parsippany, New Jersey.

       2.      The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U,S.C. $ 2703(c)(1)(A) and Federal Rule of Criminal Procedure 41 to require T-MOBILE to

disclose to the government the information further described in Section    I of Attachment B. Upon

receipt of the information described in Section I of Attachment B, govemment-authorized persons

will review the information to locate items described in Section II of Attachment B.

       3.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information
         Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 3 of 21




collected by a "pen register" and/or 'ltrap and trace device," see 18 U.S.C. $ 3127(3)    & (4), the

government has obtained a separate order that complies with the requirements of the Pen

RegisterAct.See 18 U.S.C. $$ 3121-3127. The Courtauthorizedanordertoinstallandusepen

register and trap and trace devices related to Montoya Phone 1 in 20-MR-1184.

          4.        I am a Special Agent with the United States Drug Enforcement       Administration

("DEA"), and have been since April20l9. As such, I am a law enforcement offrcer of the United

States   within the meaning of 18 U.S.C. $ 2510(7), and I am empowerbd by law to conduct

investigations and to make arrests for criminal offenses, to include those enumerated in 18 U.S.C.

$ 2s16.

          5.        I graduated from the DEA Training Academy in Quantico, Virginia, after receiving

approximately 16 weeks of specialized narcotics related training. While at the DEA Training

Academy        I   became familiar with how controlled substances are consumed, manufactured,

packaged, marketed, and distributed. I received training on surveillance and counter-surveillance

operations, undercover operations, confidential source operations, criminal law, and investigations

involving federal electronic surveillance statutes, to include Title III wiretaps, drug identification,

search warrant executions, and vehicle stops,

          6.        My experience as a Special Agent includes, but is not limited to, conducting

surveillance, interviewing witnesses, writing affidavits for and executing search and seizure

warrants, debriefing defendants and confidential sources and working with undercover agents and

informants. I have received haining and have experience in the investigation of violations of the

federal drug and money laundering laws, including the offenses listed below. As a result, I am

familiar with matters including, but not limited to, the means and methods used by drug traffickers

and drug trafficking organizations to purchase, transport, store, and distribute illegal drugs and to
        Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 4 of 21




hide profits generated from those transactions. I also have experience in analyzingand interpreting

drug codes and cryptic dialogues used by drug traffickers. I have spoken to other law enforcement

officers with similar experience.

         7.     This case is being investigated by the DEA. I have personally paiticipated in the

investigation. I make this afFrdavit based on n1y participation in the investigation, and based on

reports and information made available to me by other agents and Task Force Officers ("TFOs"),

as   well as other law enforcement authorities. This affidavit is intended to show that there         is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge or

surrounding facts pertaining to this matter.

         8.     Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 U.S.C. $$ S41 and 846 have been committed, are being committed, and will be

committed by Eustacio Montoya and his co-conspirators to facilitate drug trafFrcking activities.

There is also probable cause to believe that the location information of Montoya Phone 1,

described in Attachment B,    will constitute evidence of these criminal violations, and will   lead to

the identification of individuals who are engaged in the commission of these offlenses, sources      of

suppiy, and stash house locations used by Montoya and others.

         9.     The Court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined   in   18 U.S.C . 5 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated. See 18 U.S.C.         $


2711(3XAXi).

                                       PROBABLE CAUSE

         10.    The DEA is currently conducting an investigation of Eustacio Montoya

("Montoya") and his drug trafficking activities regarding violations of    2l   U.S.C. $$ 841 and 846,
        Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 5 of 21




This investigation targets the Eustacio Montoya poly-drug trafficking organization ("Montoya

DTO"), operating in Albuquerque, NM. During the course of this investigation, agents have

obtained evidence of the drug conspiracy through reliable confidential source ("CS") statements,

multiple CS and undercover ("UC") controlled purchases, surveillance, toll analysis, and other

investigative techniques.

         11   .    In September 2018, DEA agents from the Albuquerque District Offrce assisted

DEA agents from El Paso, Texas with a controlled delivery of approximately tJuee (3) kilograms

cocaine in Albuquerque, NM. The cooperating defendant ("CD") was to meet the recipient of the

cocaine at a public venue in northwest Albuquerque, NM. The CD who assisted in the buy/bust

operation informed agents that the cocaine had recently crossed into the United States via the El

Paso,   TX Port of Entry. Once surveillance was established     at the meet location, agents observed


a silver sport    utility vehicle ("SUV") arrive and briefly meet with the CD. The SUV then

departed away      with surveillance units following behind it. A short time later, surveillance units

attempted to initiate a traffic stop, utilizing emergency red/blue lights and sirens, and observed

the driver of the SUV throw a white bag and packages from the driver's side window of the

vehicle. These objects were later identified as the three kilograms of cocaine that were originally

given to the CD in order to complete the controlled delivery. Agents initiated a stop on the SUV

and the driver was taken into custody by DEA agents. Through the course of the investigation,

agents gained information indicating that the three (3) kilograms of were destined for Montoya

and that Montoya lived in Albuquerque,       NM.   Agents queried Montoya in law enforcement

databases and discovered the following: Montoya's criminal history was extensive with multiple

arrests for drugs and aggravated assault.
       Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 6 of 21




        12.     ln   Septemb er 2019, a CSr provided information to agents regarding the Montoya

DTO, The CS stated that the Montoya DTO distributes large quantities of heroin,

methamphetamine, cocaine, and suspected fentanyl pills in Albuquerque, NM. Further, the CS

stated Arturo Ruiz    ("Ruiz") is considered Montoya's right-hand man and is a poly-drug

trafficker for the Montoya DTO. Since September 2019, agents have made five controlled

purchases of heroin and have also successfully introduced a UC to Ruiz. The latest CS controlled

purchase occurred in early August 2020 when the CS purchased over 400 grams of heroin from

Ruiz. Additionally, agents believe they have observed Montoya meeting Ruiz on four occasions

prior to and/or after Ruiz selling the CS heroin, including the most recent controlled purchase in

August 2020. Agents believe the purpose of these meetings was to supply Ruiz with the drugs

that Ruiz distributes, or to collect drug proceeds that Ruiz has obtained from selling drugs.

                                  Identification of Montova Phone          1


        13.     Like almost everyone in today's society, drug frafficker's primary method of

communication is through cellular telephones. Drug traffickers use cellular phones to coordinate

with sources of supply, customers, associates, and co-conspirators. Cellular telephone are

important tools used by drug traffickers to facilitate their activities. Based on my training and

experience, I know it is common for drug traffickers to make use of multiple phones at one time.

This is done in an effort to avoid law enforcement detection. To further this effort, drug

traffickers will often make use of a phone for a short period of time, e,g. 30 days, and then

activate a new phone that has a new phone number. Additionally, drug traffickers              will often use

prepaid phones that do not require established accounts or verified personal information.



IThis CS has been vetted by DEA. This CS has provided trustworthy information that has been corroborated by
DEA agents. This CS has never been found to be untruthful with agents and continues to provide reliable and
accurate information.
        Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 7 of 21




        14.      In late-2019, agents identified telephone number (505) 569-3966 ("Montoya

Phone   l"). Montoya Phone         1 is a T-Mobile phone activated on      April   13, 2018, and is currently


still active. Montoya Phone 1 is subsctibed to Mikayla Montoya, whom agents believe is

Montoya's teenage daughter, with a listed address of 915 Old Mill Drive NW, Albuquerque,

NM. Based on tolls analysis and Grand Jury subpoena documents, agents believe Montoya is

utilizing (505) 569-3966. In one document obtained pursuant to a subpoena, Montoya listed

Montoya Phone 1 as his work phone on a membership application with Mountain American

Credit Union when applying for a vehicle loan in July 2019. Through toll analysis, agents have

found Montoya Phone         I   to be in contact with a phone number known to be utilized by Ruiz.2

Over a period of time from January 8,2020, to July 28,2020, Montoya Phone                    I   and Ruiz were


in contact 93 times.

        15.      Toll analysis    has also shown Montoya Phone          I to be in contact with    a phone


agents believe is utilized by Rudolph D. Archuleta. Over a period of time from January                2,2020,

to August   ll,2lzl,Montoya         Phone   I   was in contact with a phone subscribed to A2Z

Construction, with a listed address of 1016 Solar Road NW, Albuquerque, NM, 401 times.

Based on tolis analysis and open source infonnation, this telephone number is believed to be

used by Rudolph D, Archuleta. Archuleta is listed as the owner            of A}ZConstruction with an

address of 533 Foothill Drive SW, Albuquerque,           NM 87105. AdditionallY,        Per Archuleta's

Facebook profile page, Archuleta lists A2Z Construction as his place of employment.

Archuleta's Facebook page also displays a video featuring Ruiz doing what appears to be roofing

work for A2Z Construction. Archuleta has also been mentioned in various DEA investigations



2Agents believe this phone number is used by Ruiz because it is the number agents have observed the CS dial to
contact Ruiz and negotiate the drug transactions for four (4) controlled purchases with Ruiz.
        Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 8 of 21




dating back to 2004 for drug trafficking involving heroin, methamphetamine and cocaine.

Archuleta has an extensive criminal history dating back to 1995 for crimes such as drug

trafficking, carrying a firearm in relation to drug trafficking, resisting arrest, eluding an officer,

aggravated assault, and aggravated battery. Although agents have not solidified the relationship

between Archuleta and Montoya, based on Archuleta's criminal history, and his connection to

both Montoya and Ruiz, agents believe Archuleta is a member of the Montoya DTO, and his

contacts with Montoya Phone 1 represent communications over Montoya Phone                         I that

facilitate the DTO's operation.

         16.       Based on the above-information, including toll analysis, reliable CS statements,

previous cellular phone ping data collected from Montoya Phone 1,3 and the investigation to

date, agents believe    Montoya Phone       I   is continuing to be used by Montoya to facilitate his drug

traffrcking activities, which are also described in more detail below.

                                    Januarv 2020 CS Controlled Buv

          17   .   In January 2020, agents conducted a controlled purchase of over 20 grams of

heroin from Ruiz, utilizing the CS. Prior to the controlled purchase between Ruiz and the CS,

agents observed a white Chevy Aveo, bearing           NM license plate     JMR1    Tl,a meetwith Ruiz just

moments before the CS arrived to the meet location. The white Chevy Aveo departed from the

area   prior to the CS aniving. Agents were unable to identify the driver of the Aveo at that time.

After the controlled buy, agents took custody of the heroin from the CS and surveillance was



3
 On July 13,2020, the Honorable United States Magistrate Judge John F. Robbenhaar signed a search warrant
authorizing the receipt ofcell phone location pings for cellular phone assigned phone number (505) 569-3966
(Montoya Phone 1). This authorization is valid for a period of 30 days, Agents stopped receiving cell phone
location pings for Montoya Phone I on August 13,2020.

a
 According to NM Department of Motor Vehicles ("DMV"), plate JMR17 I is registered to Jonathan and Ernestine
Dykstra, at 9000 Zuni Road SE, Unit G-27, Albuquerque, NM, on a2004 white Chevy Aveo.
       Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 9 of 21




established on Ruiz. Agents followed Ruiz to his residence located at224 Atrisco Vista

Boulevard, Trailer #528,Albuquerque, NM. As surveillance on Ruiz was terminated, agents

observed the above-mentioned white Chevy Aveo heading eastbound on Centrai Avenue SW

from Atrisco Vista Boulevard. Agenls observed Montoya as the driver of the white Chevy Aveo.

Surveillance was established on Montoya. Agents observed Montoya parked in front of the El

Mesquite Market located at 100 98th Street NW, Albuquerque, NM. Agents observed Montoya

exiting the passenger's side of a white Dodge truck, bearing NM license plate 275WCN,5

carrying a black backpack on his shoulder. Agents observed Montoya walk towards the rear

driver's side door of the white Chevy Aveo, open it, and place the backpack inside. Montoya

then entered the driver's seat of the white Chevy Aveo and both vehicles departed from the

parking lot.

        18.     Based on the brief meeting between Montoya and the driver of the white Dodge

truck, agents believe Montoya was sourcing the driver of the white Dodge truck with illegal

drugs. Although agents were unable to identify the driver of the Aveo at the time, based on the

later surveillance where Montoya was observed as the driver of the Aveo, agents also believe

that Montoya was sourcing Ruiz with illegal drugs prior to Ruiz's meeting with the CS. In this

instance, Montoya was utilizing a vehicle (the white Chevy Aveo) that agents have not

previously seen him use before and is not registered to him. I know from my training and

experience that it is common for drug traffickers to make varied use of multiple vehicles in an

attempt to evade law enforcement detection.




s
 According to NM DMV, plate 275WCN is registered to Rosendo Garcia, at924Pacifrc Avenue SW, Albuquerque,
NM, on a2016 white Dodge Ram.
       Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 10 of 21




                                       June 2020 CS Controlled Buv

         19.      In June 2020, agents met with the CS at         a predetermined    location in order to

conduct a controlled purchase of over 20 grams of heroin from Ruiz. There, agents searched the

CS and hiVher vehicle for contraband and none was located. The CS, under the direction                    of

agents, placed a recorded phone call to Ruiz in order to arrange the purehase of heroin. Ruiz

answered and during this phone conversation, Ruiz informed the CS that he (Ruiz) was waiting

on   "Ol' Boy"6   and that he would not be back until later       tonight. Ruiz restated that he would not

be able to sell the CS heroin     until 5:00 p.m. - 5:30 p.m. that evening. The CS replied to Ruiz that

he/she would attempt to purchase the heroin in the next couple of days.

         20.      The following day, agents met with the CS at a predetermined location in order to

conduct a controlled purchase of over 20 grams of heroin from Ruiz. There, agents searched the

CS and his/her vehicle     for contraband and none was located. The CS, under the direction of

agents, placed a recorded phone call to Ruiz in order to arrange the purchase of heroin, however

the call went unanswered. The CS then placed a recorded phone call to another phone number

Ruiz utilizes. Ruiz answered and during this phone conversation the CS and Ruiz agreed to meet

at a public location in the northwest part of Albuquerque,          NM, for the purpose of conducting          a


heroin deal. Just before noon, agents established surveillance at the location where Ruiz agreed

to meet the CS. During this time, agents observed three males standing outside and agents

identified two of the males as Ruiz and Montoya. Agents also observed a blue GMC Sierra truck,




6
  Through the course of this investigation, and in conjunction with reliable CS statements and surveillance, agents
believe that when Ruiz refers to "Ol' Boy," Ruiz is referring to Eustacio Montoya. Agents also believe that Montoya
is Ruiz's heroin source of supply and have observed Montoya meeting Ruiz prior to and after Ruiz selling heroin to
the CS on three (4) oocasions. As previously stated and per CS, Ruiz is Montoya's "right-hand man."
      Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 11 of 21




bearing NM license plate UNM32209,7 parked curbside. Agents then observed Montoya enter

the driver's seat of the blue GMC truck and depart from the area. Agents established surveillance

on Montoya and followed Montoya to his residence located at, 6815 Toratolla Court NW,

Albuquerque, NM.

        21.      Approximately one      (l)   hour later, agents provided the CS with a recording device

and U.S. curency. Agents then followed the CS to the meet location and observed the CS

arrive and exit hislher vehicle, where he/she was met by Ruiz, who was outside. Agents then

observed the CS and Ruiz enter the CS' vehicle. Moments later, agents observed the CS and

Ruiz exit the CS vehicle and continue talking outside. Approximately one              (l)   minute later,

agents observed the CS enter his/her vehicle and depart from the area. Agents then followed the

CS back io a predetermined location and took custody of the heroin from the CS. Agents

searched the CS and hislher vehicle and did not locate any contraband. The CS confirmed that

the exchange was made with Ruiz. The purchased heroin was transported to the Albuquerque

District Office, where it field-tested positive for heroin. The heroin was subsequently sent to a

DEA laboratory for analysis and safekeeping.

                                  Aueust 2020 CS^IC Controlled Buv

        22.      In August 2020, agents met with the CS and UC at           a predetermined      location in

order to conduct a controlled purchase of over 400 grams of heroin from Ruiz. There, agents

searched the CS for contraband and none was located. The CS, under the direction of agents,

placed a recorded phone call to Ruiz in order to arrange the purchase of heroin. During this

phone conversation, Ruiz informed the CS that he (Ruiz) could meet at a public location in


7
 According to NM DMV, plate 32209UNM is registered to Eustacio and Valerie Ann Montoya at 6815 Toratolla
Court NW, Albuquerque, NM. Agents have also seen Montoya utilize this vehicle to meet with Ruiz prior to the CS
making controlled purchases of heroin from Ruiz.
         Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 12 of 21




northeast Albuquerque to conduct the heroin deal. Shortly after, the CS, under the direction                    of

agents, placed a second recorded phone call to Ruiz to assure the heroin deal was going to take

place. During this phone conversation, Ruiz informed the CS that he (Ruiz) would call his guy

and call the CS back. Shortly after, the CS, under the direction of agents, placed a third recorded

phone call to Ruiz. Ruiz answered and stated he was still waiting for "him" to call back. Further,

Ruiz stated, "we should be good, I told him last night." Based on the phone conversations

between the CS and Ruiz, agents believe Ruiz referring to "him" references Montoya as the

source for the heroin.

           23.     During the duration of time the recorded phone conversations between Ruiz and

the CS were taking place, agents, utilizing cell phone location pings for the cellular phone

assigned to    Montoya Phone 1, found Montoya's blue GMC Sierra truck, bearing license plate

32209UNM, at a public location in northwest Albuquerque. Shortly after agents found

Montoya's blue GMC truck, agents observed Montoya depart from the public location and arrive

at his residence located at 6815 Toratolla Court NW, Albuquerque,                   NM. Agents observed

Montoya exit the blue GMC truck and enter the residence through the garage. Shortly after,

agents observed Montoya exit the residence, enter the driver's side of the blue GMC truck, and

depart from the area. Agents followed Montoya to a residence located at3216 Cypress Drive

SW, Albuquerque,        NM.8 Once Montoya arrived, agents were unable to determine if Montoya

exited the blue GMC truck due to moving surveillance and a large tree in the front yard of the

home. Shortly after Montoya's arrival, agents also observed a white Dodge Ram truck bearing

license plale2TSWCN arrive to the residence. This white Dodge Ram truck had been previously


8
    Based on the cell phone location pings for Montoya Phone   l,   agents received a 201 meter ping from T-Mobile at
approximately 12:35 p.m., which placed the ping in the area of 3216 Cypress Drive SW, until approximately l:20
PM.
      Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 13 of 21




observed meeting      with Montoya at the El Mesquite Market after a CS controlled purchase of

heroin in January 2020.

        24.      While surveillance observed Montoya at the Cypress Drive address, agents had

also established surveillance at Ruiz's residence located at224 Atrisco Vista Boulevard, Trailer

#528, Albuquerque, NM. Agents observed Ruiz depart from the kailer in a gray Ford Ranger

bearing NM license plate224WPG.e Approximately ten minutes after Montoya's arrival, agents

observed Ruiz a:rive to 3216 Cypress Drive SW in the gray Ford Ranger. Agents observed a

male wearing a black t-shirt exit the passenger side of the white Dodge truck, walk towards the

passenger side of the blue GMC truck, briefly open the passenger side door, and then close it.

The male then walked towards the passenger side of Ruiz's gray Ford Ranger. Moments later,

agents observed the male wearing the black t-shirt walk from Ruiz's vehicle. Agents observed

Ruiz depart from the residence and surveillance was established on Ruiz. Agents observed Ruiz,

without making any stops, arrive at the public location in northeast Albuquerque to meet with the

CS and UC for the controlled purchase of heroin.

        25.      Although agents were unable to identifu phone contact between Montoya and

Ruiz leading up to, or during, their meeting at the Cypress Drive residence, the meeting between

the two appeared coordinated. Based on my training, experience, and knowledge of the

investigation, I believe that Montoya and Ruiz coordinated this meeting by using the same

method that most people do      -   cellular telephone communication. Even though agents could not

identify   a phone   call or text message between Montoya and Ruiz, it is possible that they used a

social media application to communieate. I know that it iq very common for cellular telephone


e According to NM DMV, plate 224WPG is registered to PV Holding Corporation , at 3400 University Boulevard
SE, Albuquerque, NM, on a2020 Gray Ford Ranger. Agents know this is a rental vehicle being utilized by Arturo
Ruiz.
      Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 14 of 21




users, including drug traffickers, to have social media applications installed on cellular phones

and use those applications for communicating.

       26.     Prior to Ruiz's arrival at the predetermined meet location, agents provided the CS

and UC with a recording device and U.S. currency, then followed the CS and UC to the meet

location. Upon Ruiz's arrival, agents observed the CS exit the passenger's side of the UC vehicle

and enter the passenger's side of Ruiz's vehicle. Moments later, agents observed the CS exit

Ruiz's vehicle and enter the passenger's side of the UC vehicle. Approximately one (1) minute

later, agents observed the CS exit the UC vehicle again and enter the passenger's side of Ruiz's

vehicle. Moments later, agents observed the CS exit Ruiz's vehicle and enter the UC vehicle.

Agents then followed the CS and UC back to a predetermined location and took custody of the

heroin from the CS and UC. Agents searched the CS and did not locate any contraband. The CS

confirmed that the exchange was made with Ruiz. The purchased heroin was transported to the

Albuquerque District Office, where it field-tested positive for heroin and weighed approximately

415 grams. The heroin was subsequently sent to a DEA laboratory for analysis and safekeeping.

       27.     After the meet between Ruiz and the CSruC, agents maintained surveillance on

Ruiz. Agents observed Ruiz depart the parking lot where the meet occurred'and without making

any stops, agents followed Ruiz back to the residence located   at32l6 Cypress Drive SW. Agents

observed Montoya's blue GMC truck      still at the residence. Upon Ruiz's arrival, agents observed

Ruiz exit the driver's side of the gray Fotd Ranger and enter the passenger's side of the blue

GMC truck. Approximately twenty (20) minutes later, surveillance was terminated and no other

activities were observed.

       28.     Agents believe that Montoya meeting with Ruiz close in time to when Ruiz sells

drugs to the CS and UC is indicative of Montoya acting as a source of supply for Ruiz. Ruiz's
        Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 15 of 21




statement that he has to wait for   "Ol' Boy" or "him"   before conducting a drug transaction

indicates that Montoya is a key player in the drug distribution scheme, As previously mentioned,

I know that drug traffickers make regular use of cellular phones to facilitate drug trafficking

activities, As stated above, toll information from Montoya Phone 1 shows that it is in contact

with Ruiz. I believe that Montoya is making use of Montoya Phone          I   to coordinate and

facilitate his drug haffrcking activities with Ruiz and others.

         29,     Based on my haining, experience, and knowledge of the investigation, I believe

Montoya is an active poly-drug trafficker in the Albuquerque, NM area and is a source of supply

for Ruiz. There is probable cause to believe that the location of Montoya Phone 1 will continue

to reveal evidence of drug trafficking in violation of 21 U.S.C. $$ 841 and 846. The location of

Montoya Phone 1 will continue to assist agents in identifring Montoya's co-conspirators, and

the locations where Montoya receives, distributes, and stores illegal drugs and proceeds.

         30.     In my training and experience, I have leamed that T-MOBILE is a company that

provide cellular telephone access to the general public.      I   also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the celluiar telephones to which they provide service, including E-91 1 Phase

II   data, also known as GPS data or latitude-longitude data and cell-site data, also known              as


"tower/face information" or cell tower/sector records. E-911 Phase            II   data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by triangulating on the device's signal using data from several of the

provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna towers covering

specific geographic areas) that received a radio signal from the cellular telephone and, in some

cases, the   "sector" (i.e., faces of the towers) to which the telephone connected. These towers are
         Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 16 of 21




often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

made to or from that device. Accordingly, cell-site data is typically less precise than E-911 Phase

II   data.


             31.    Based on my training and experience,           I know that T-MOBILE        can collect E-91   1



Phase    II   data about the location of Montoya Phone        l,   including by initiating a signal to determine

the location of    Montoya Phone I on T-MOBILE's network or with such other reference points as

may be reasonably available.

             32.    Based on my training and experience, I know that T-MOBILE can collect cell-site

data about Montoya Phone 1. Based on my training and experience,                         I   know that for each

communication a cellular device makes, its wireless service provider can typically determine:                  (l)
the date and time of the communication; (2) the telephone numbers involved,                   if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end ilf the communication; and (5) the duration of the

communication.        I   also know that wireless providers such as T-MOBILE typically eollect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.

                                      AUTHORIZATION REOUEST

             33.   Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. $ 2703(c).

             34.    I further   request, pursuant   to   18 U.S.C. $ 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

90 days after the collection authorized by the warrant has been completed. There is reasonable
      Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 17 of 21




cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined    in   18 U.S.C. $      2705. Providing immediate notice to the subscriber or user of Montoya

Phone 1 would seriously jeopardize the ongoing investigation, as such a disclosure would give

that person an opportunity to destroy evidence, change patterns ofbehavior, notify confederates,

and flee from prosecution. See 18 U.S.C. $ 3103a(b)(1). As fuither specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize the seizure

of any tangible property. See 78 U.S.C. $ 3103a(b)(2). Moreover, to the extent that the warrant

authorizes the seizure of any wire or electronic communication (as defined              in 18 U.S.C.   $ 2510)

or any stored wire or electronic information, there is reasonable necessity for the seizure for the

reasons set forth above, See 18 U.S.C. $ 3103a(b)(2).

        35.            I further request that the Court direct T-MOBILE to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of T-

MOBILE.            I   also request that the Court direct T-MOBILE to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobhusively and with a minimum of interference with T-

MOBILE's services, including by initiating            a signal   to determine the location of Montoya Phone

I on T-MOBILE's             network or with such other reference points as may be reasonably available,

and at such intervals and times directed by the government. The government shall reasonably

compensate T-MOBILE                  for   reasonable expenses incurred    in   furnishing such facilities or

assistance.

        36.            I further   request that the Court authorize execution of the wa:rant at any time    of

day or night, owing to the potential need to locate Montoya Phone 1 outside of daytime hours.
      Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 18 of 21




        37   .   I further   request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclo sure may s erio usly j eopardi ze that investi gati on.

        38.      Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support stafl agency personnel

assisting the government       in this investigation, and outside technical experts under    governm-ent

control) are authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

        39.      This affidavit has been approved by AUSA Peter J. Eicker.


                                                      Respectfu   lly Submitted,



                                                      Gillian Polinko,
                                                      Special Agent
                                                      U. S. Drug Enforcement Administration




Swom to before me by telephone on this
19th day of August, 2020,



STEVEN C. Y            OUGH
                      MAGIS
     Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 19 of 21




                                            ATTACHMENT A

                                          Property to Be Searched


       The cellular telephone currently assigned telephone number (505) 569-3966 ("Montoya

Phone 1"), subscribed to Mikayla Montoya, at 915 Old Mill Drive NW, Albuquerque, NM,

whose service provider is T-MOBILE, a wireless telephone service provider with headquarters at

4 Sylvan Way, Parsippany, New Jersey.


       Records and information associated with Montoya Phone            I   that is within the possession,

custody, or control of T-MOBILE, including information about the location of the cellular

telephone, even   if it is subsequently   assigned a different call number.
       Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 20 of 21




                                        ATTACHMENT B


                                  Particular Things to be Seized


   L       Information to be Disclosed by the Provider

        All information   about the location of Montoya Phone     I   described in Attachment A for a

period of 30 days, during all times of day and night. "Information about the location of

Montoya Phone 1 includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and othel precise location information, as well as all data about which     "cell towers" (i.e., antenna

towers covering specific geographic areas) and "sectors" (i.e., faces of the towers) received a

radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of T-MOBILE, T-MOBILE

is required to disclose the Location Information to the government. In addition, T-MOBILE

must furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum           of

interference with T-MOBILE services. The government shall compensate T-MOBILE for

reasonable expenses incurred in   firnishing such facilities or assistance,

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

u.S.C. $ 3103a(b)(2).
    Case 1:20-mr-01219-SCY Document 1 Filed 08/19/20 Page 21 of 21




I       Information to Be Seized by the Government

     All information   described above in Section I that constitutes evidence and

instrumentalities of violations of   2l U.S.C.   $$ 841 and 846 involving Eustacio Montoya and

yet unidentifi ed co-conspirators.

     Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting

the govemment in this investigation, and outside technical experts under governrnent control)

are authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
